Citation Nr: 0606375	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-38 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to service connection for hearing loss of the 
right ear.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1943 to 
February 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

There is no evidence that the veteran currently suffers from 
right ear hearing loss disability as defined by VA.


CONCLUSION OF LAW

The veteran does not have right ear hearing loss disability 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

The veteran's claim for compensation for hearing loss (right 
ear) was received in March 2003.  In support of his claim the 
veteran reported that as an artilleryman during World War II, 
he was exposed to the firing of thousands of rounds of 155-
millimeter artillery shells, but was not permitted to cover 
his ears.  He also reported that he participated in battles 
in France and Germany, including the Battle of the Bulge.

The veteran reported that after his discharge from military 
service he became aware that his right ear did not have the 
hearing strength of the left ear; but maintains that he was 
so involved with his Certified Public Accountancy practice 
and other activities that he just "accepted the 
limitations."  He averred that he was never exposed to loud 
noise after his military service.

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.  In correspondence dated 
April 2003 the RO informed the veteran of the evidence needed 
to substantiate his claim, and that it would obtain relevant 
records in the custody of federal agencies.  The RO also 
advised the veteran that it would request medical records 
from private health care providers identified by the veteran, 
and that the veteran could obtain and submit any medical 
evidence to support his claim.  In March 2005 the RO sent a 
follow-up letter to the veteran advising him of the evidence 
at hand and of the evidence necessary to substantiate his 
claim, and requesting that the veteran submit any other 
pertinent documents in his possession.
The Board finds that the April 2003 and the March 2005 
letters to the veteran fulfilled VA's duty to notify the 
veteran regarding the evidence necessary to support his 
claim, including the duty to notify the veteran to submit any 
pertinent evidence in his possession.

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran's service 
medical records have been made a part of the file.  The 
evidence also reveals that the veteran provided the RO with 
the names and addresses of two private treating physicians, 
each of whom was duly contacted for medical records.  In 
addition, treatment records dated November 2000 through 
February 2005 from Gainesville VA Medical Center have been 
gathered and made a part of the record.  The veteran was also 
given an audiological evaluation by VA in September 2003, and 
the ensuing report and opinion have been made a part of the 
record.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty while in active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303, 3.304 (2005).  In addition to direct evidence 
thereof, certain chronic diseases, including hearing loss, 
may be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation; consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

Service records confirm that the veteran served as a field 
lineman with artillery units during World War II.  He also 
handled artillery fire commands over the telephone.  
Accordingly, the veteran's exposure to acoustic trauma during 
his military service is conceded.  The issue then is whether 
the veteran suffers from a hearing loss disability resulting 
from an injury or disease that occurred in service.

The service medical records for the veteran do not contain 
evidence that he was treated for any type of ear impairment.  
His February 1946 separation examination reflects that a 
"whispered voice" hearing evaluation showed hearing levels 
in each ear of 15/15, which at that time was considered 
normal.  

The veteran submitted his current claim in March 2003.  He 
included records from B. G. Kerr, M.D.  The records included 
a March 2003 letter from Dr. Kerr and a February 2003 
audiogram for the veteran.  The letterhead showed Dr. Kerr to 
be an Ear-Nose-Throat (ENT) specialist.  Dr. Kerr noted the 
veteran's history of being exposed to artillery fire in 
service.  He also reported that the audiogram revealed a 
symmetrical high frequency hearing loss that dropped to a 
threshold of 70 decibels (db) at 8000 Hertz (Hz).  He also 
said that there was an asymmetrical low frequency loss of the 
right ear.  Tympanograms were said to be normal as well as 
speech discrimination scores. 

The veteran submitted a statement in May 2003.  He provided 
information regarding his duties in service, to include his 
proximity to artillery fire.  He said that he practiced 
accounting for 40 years after service and did not have 
exposure to loud noise like he did in service.  

Records from Dr. Kerr were received in June 2003.  They were 
essentially duplicative of those submitted by the veteran 
with his claim in April 2003.  There was an audiogram from 
March 2003 which reflects findings similar to the February 
2003 audiogram. 

The veteran was afforded a VA audiology examination in 
September 2003.  The examiner noted that the veteran served 
with an artillery unit in service and was exposed to noise 
from artillery fire.  The veteran denied any other 
occupational or recreational noise exposure.  The examiner 
reported that the March 2003 audiogram showed a mild low 
frequency and severe high frequency hearing loss in the right 
ear.  An audiological evaluation revealed pure tone 
thresholds (at 500, 1,000, 2,000, 3,000, and 4,000 Hertz) of 
25, 20, 20, 35, and 30 decibels in the right ear.  The speech 
discrimination score was 96 percent.  The examiner stated 
that, even with the veteran's history of noise exposure, his 
hearing thresholds were no greater, or in the high 
frequencies, better than the median age related hearing loss 
for his age group based on American National Standards 
Institute (ANSI) data.  Based on these findings the examiner 
opined that it was less likely than not that the veteran's 
current hearing loss was caused by military noise exposure; 
and more likely the result of aging of the auditory system.

The RO denied the veteran's claim in January 2004.  The 
rating decision informed the veteran that the results of his 
September 2003 VA audiology evaluation did not reflect that 
he had a hearing loss disability pursuant to the criteria 
found at 38 C.F.R. § 3.385.

The veteran's notice of disagreement was received in March 
2004.  He contended that he suffered from perforated ear 
drums in service and that he had scar tissue that now 
affected his hearing.  He argued that his VA examination was 
inadequate.  He further argued that, since he was never 
exposed to loud noise after service, his hearing loss had to 
be related to the artillery fire during service.

The veteran also included additional records from Dr. Kerr.  
These included a copy of the March 2003 audiogram as well as 
clinical notes for the visit.  There was a notation of noise 
exposure in service.  There was an additional notation of 
healed perforations of the tympanic membranes and that the 
tympanic membranes were "normal."

The veteran submitted additional argument with his 
substantive appeal in November 2004.

In reviewing the evidence of record the Board finds that the 
veteran is not entitled to service connection for hearing 
loss disability of the right ear.  The September 2003 VA 
examination results do not establish that the veteran suffers 
from a current hearing loss disability pursuant to the 
criteria set forth at 38 C.F.R. § 3.385.  The Board notes 
that the February and March 2003 audiograms from Dr. Kerr 
also do not contain findings which meet the criteria for a 
right ear hearing loss disability per VA criteria at 
38 C.F.R. § 3.385.

The Board has considered the veteran's several statements 
where he has alleged that he suffered perforated ear drums in 
service due to noise from artillery fire and that his current 
hearing loss in the right ear is a direct result of the 
perforated ear drums.  While the veteran is competent, as a 
lay witness, to testify with respect to events about which he 
has personal knowledge, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, as the current evidence of record does not 
establish a hearing loss disability according to 38 C.F.R. 
§ 3.385 the veteran's assertion is moot.

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Therefore, the Board concludes 
that, without any current clinical evidence confirming the 
presence of a right ear hearing loss disability, service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).  

The Board also finds that the record does not contain an 
approximate balance of negative and positive evidence on the 
merits that would warrant application of the reasonable doubt 
doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).


ORDER

Service connection for hearing loss of the right ear is 
denied.



____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


